 

The Greater Cannabis Company, Inc.

15 Walker Avenue, Suite 101

Baltimore, MD 21208

 

Pacific Stock Transfer   6725 Via Austi Pkwy, Ste 300   Las Vegas, NV 89119    
October 18, 2019

 

Transfer Agent:

 

The Greater Cannabis Company, Inc. (“Issuer”) a Florida (state incorporated in)
Corporation and Emet Capital Partners LLC (“Investor”) have entered into two
Exchange Agreements dated as of October 18, 2019 (the “Agreements”) providing
for the issuance of seven convertible notes (the “Notes”).

 

Copies of the Notes are attached hereto. You should familiarize yourself with
your issuance and delivery obligations, as Transfer Agent, contained herein. The
shares to be issued are to be registered in the name of the registered holder of
the securities submitted for conversion or exercise.

 

You are hereby irrevocably authorized and instructed to reserve 175,000,000
shares of common stock (“Common Stock”) of the Company for issuance upon full
conversion of the Notes. The amount of Common Stock so reserved may be
increased, from time to time, by written instructions of the Investor so long as
there are sufficient authorized and unissued shares of the company not otherwise
reserved available to do so.

 

You are advised that the Investor may only convert $150,000.00 worth of Notes in
any calendar month.

 

So long as you have previously received confirmation from the Company (or
Investor’s counsel) that the shares have been registered under the 1933 Act or
otherwise may be sold pursuant to Rule 144 without any restriction, and the
Company or its counsel or Investor's counsel provides an opinion of counsel to
that effect that is satisfactory to the transfer agent, other documentation that
may reasonably be requested, and the number of shares to be issued are less than
4.99% of the total issued and outstanding common stock of the Company, such
shares should be transferred in certificated form without any legend which would
restrict the transfer of the shares, and you should remove all stop-transfer
instructions relating to such shares (such shares shall be issued from the
reserve, but in the event there are insufficient reserve shares of Common Stock
to accommodate a Conversion Notice your firm and the Company agree that the
Conversion Notice should be completed using authorized but unissued shares of
Common Stock that the Company has in its treasury that are not otherwise
reserved). Until such time as you are advised by Investor or Company counsel as
above that the shares have been registered under the 1933 Act or otherwise may
be sold pursuant to Rule 144 without any restriction, you are hereby instructed
to place the following legend on the certificates:

 

   

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

The Company hereby requests that your firm act promptly, without unreasonable
delay and without the need for any action or confirmation by the Company with
respect to the issuance of Common Stock pursuant to any Conversion Notices
received from the Investor.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, including claims that may
be asserted by the Company, except that the Company shall not be liable
hereunder as to matters in respect of which it is determined that you have acted
with gross negligence or in bad faith. You shall have no liability to the
Company in respect to any action taken or any failure to act in respect of this
if such action was taken or omitted to be taken in good faith, and you shall be
entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company's irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

All processing fees will be expected and payable upon receipt of the request
from the presenter of such request. The Investor and the Company understand and
agree that the current cost of processing such a conversion is estimated to be
between $205 and $275 which does not include RUSH fees. The Company and Investor
understand and agree that Pacific Stock Transfer’s fee schedule is subject to
change and the Investor agrees to pay the full amount of any such conversion
according to the Pacific Stock Transfer fee schedule then in force. Pacific
Stock Transfer shall not be obligated to process any request until and unless
its fees are paid.

 

The Company agrees that the Transfer Agent may resign as the Company's transfer
agent. In that event, or in the event that the company terminates the Transfer
Agent, the Transfer Agent reserves the right to and may complete any issuance or
transfer requests then pending. The Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days.

 

   

 

 

The Company hereby authorizes the issuance of such number of shares as will be
necessary to fully convert the Notes under their terms and any such shares shall
be considered fully paid and non-assessable at the time of their issuance. The
Company and the Investor agree that the Transfer Agent will be notified in
writing by the Company and the Investor when the Notes have been fully converted
and if there are any remaining shares in the reservation that are to be released
and returned to the Company’s Authorized shares. The Company has executed and
delivered to PST a Board of Director’s Resolution, Minutes of the Meeting or
Secretary’s Certificate indicating such and Pacific Stock Transfer entered into
this agreement in material reliance on such documentation.

 

The Investor and Company expressly understand and agree that nothing in this
Irrevocable Transfer Instruction Agreement shall require or be construed in any
way to require the transfer agent, in its sole discretion as the Transfer Agent,
to do, take or not do or take any action that would be contrary to any Federal
or State law, rule, or regulation including but expressly not limited to both
the Securities Act of 1933 and the Securities and Exchange Act of 1934 as
amended and the rules and regulations promulgated there under by the Securities
and Exchange Commission.

 

The Transfer Agent is not responsible for determining the accuracy of any
conversion notice and may rely on any instructions presented to it consistent
with this letter.

 

The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.

 

THE GREATER CANNABIS COMPANY, INC.

 

    By:     Its: CEO         Acknowledged and Agreed:   Pacific Stock Transfer  
      By:       Joslyn G. Claiborne     Director, Global Operations Center    
Pacific Stock Transfer Company  

 

   

 

 

 

